Citation Nr: 0336150	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-18 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left ankle.  

2.  Entitlement to service connection for lumbar disc 
disease.  

3.  Entitlement to an increased rating for arthritis of the 
left knee, patellofemoral syndrome.  

4.  Entitlement to an increased rating for arthritis of the 
right knee, patellefemoral syndrome.  

5.  Entitlement to an increased rating for residuals of a 
fracture of the right ankle. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for disorders of his 
knees, ankles, and low back since his 
discharge from service in May 1984.

Particularly, the record indicates that 
the veteran was treated for disorders of 
his ankles, knees, and low back by 
private sources in Germany as well as at 
medical facilities operated by the 
Alabama Veterans Health Care System 
(CAVHCS) from 1984 to the present.  Make 
arrangements to obtain hospital 
summaries, outpatient treatment records, 
reports of radiological studies, 
and complete clinical records. 

Also ask that the private clinical 
sources provide a medical opinion 
concerning the etiology of any left ankle 
and low back disorder treated, 
particularly insofar as whether it is at 
least as likely as not the disorders are 
related to the veteran's military 
service, including whether it is at least 
as likely as not that arthritis of the 
left ankle or lumbosacral spine 
manifested during service or within one 
year of the veteran's discharge in May 
1984.  Also ask that it be stated, 
if possible, whether it is at least as 
likely as not that these disorders are 
proximately due to or the result of, or 
aggravated by, the service-connected 
residuals of a fracture of the right 
ankle or service-connected arthritis and 
patellofemoral syndrome of the knees.  
The records submitted should include any 
reports of physical examinations that 
actually document the presence of 
arthritis of the left ankle or 
lumbosacral spine or disc disease of the 
lumbosacral spine.  

2.  The veteran indicates that he 
received, or at least has sought, 
permission to receive post-service 
treatment at United States military 
medical facilities either inside or 
outside the United States.  Please 
contact him and ask that he provide as 
much information as possible about the 
specific dates and places of any such 
treatment; including the name(s) of the 
military hospital(s) or clinic(s), if 
known, and the location(s) of the 
hospital(s) or clinic(s).

If the veteran responds, take the 
appropriate steps to obtain his records 
and associate them with the other 
evidence in his claim file.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Make arrangements for the veteran to 
undergo an orthopedic examination, in 
Germany if necessary, to obtain a medical 
nexus opinion regarding the nature, 
etiology and probable time of onset of 
any current disabilities of the left 
ankle and lumbosacral spine.  
The examiner should indicate whether it 
is at least as likely as not the any 
current such disabilities are 
etiologically related to the veteran's 
military service and whether it is at 
least as likely as not that any arthritis 
of the left ankle or lumbosacral spine 
first manifested during military service 
or within one year after discharge in May 
1984.  The examiner should also render an 
opinion as to whether it is at least as 
likely as not the disorders are 
proximately due to or the result of, or 
aggravated by, the service-connected 
residuals of a fracture of the right 
ankle or service-connected arthritis or 
patellofemoral syndrome of the knees.  
The examiner should actually document the 
presence of any arthritis of the left 
ankle or lumbosacral spine or disc 
disease of the lumbosacral spine.

The orthopedic examination should also be 
conducted to determine the extent and 
severity of the veteran's service-
connected residuals of a fracture of the 
right ankle as well as the service-
connected patellofemoral syndrome of the 
left knee, arthritis of the left knee, 
patellofemoral syndrome of the right 
knee, and arthritis of the right knee.  
Upon examination, the examiner should 
conduct all indicated special tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  
The orthopedic examiner should fully 
describe any pain, weakened movement, 
premature/excess fatigability and 
incoordination present in the affected 
joints.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner finds 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
affected joints are used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner finds 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  

Send the claims folder to the examiner 
for review in conjunction with the 
examination. 

The veteran should be reminded that 
failure to report to any scheduled VA 
examination, without good cause, may well 
result in a denial of his claims.  See 38 
C.F.R. § 3.655 (2002).  Examples of good 
cause include, but are not limited to, 
his illness, hospitalization or death of 
an immediate family member.  Id.  If he 
fails to report to any scheduled 
examination, the RO should obtain and 
associate with the record any notice(s) 
of the examination(s) sent to him.  


4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





